Mr. Chiee Justice Farmer delivered the opinion of the court: Edward J. Brady, plaintiff in error, was a witness before the grand jury in the criminal court of Cook county and was sentenced to imprisonment in jail for sixty days for refusal to answer questions propounded to him by the grand jury. The grand jury before which he was a witness was the same grand jury held to be an illegally organized grand jury in People v. Brautigan, (ante, p. 472.) In that case we held the grand jury was an illegal and void organization. The same objection to the grand jury is raised in this case, and we must hold it had no jurisdiction to summon plaintiff in error as a witness and that he could not legally be adjudged guilty of contempt for refusing to answer questions. The judgment is reversed. Judgment reversed.